DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 41-60 are pending.

Claim Objections
Claims 1 and 41-47 are objected to because of the following informalities:  claim 1 recites “a success rate” in the preamble, then later recites “monitoring a success rate of the crowdfunding work provider.” For the purposes of consistency, this second recitation should read: “monitoring the success rate of the crowdfunding work provider.” The dependent claims are objected to by virtue of their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 101 (Human Organism)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 54-60 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 54, applicant recites “…having a plurality of providers that provide at least one said product development service…”
In claim 54, as seen from the underlined elements above, applicant has seemingly claimed “providers,” i.e. people. Accordingly, claim 54 is rejected, since human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101. The dependent claims are rejected by virtue of their dependency. Appropriate correction is required. 

Claim Rejections - 35 USC § 101 (Abstract Idea)
Claims 1 and 41-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter? MPEP 2106.03
Per Step 1, independent claims 1, 48, and 54 are directed to a method and are thus directed to a statutory category of invention.  
However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. The analysis continue to Step 2A Prong 1. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of independent claim 1 is:
monitoring how many projects the crowdfunding work provider provides crowdfunding work for, wherein the crowdfunding work relates directly to execution of a particular crowdfunding campaign and includes work bespoke to that particular crowdfunding campaign, wherein the crowdfunding campaign has a target funding amount, the target funding amount being a monetary total; and 
monitoring a success rate of the crowdfunding work provider has of successfully reaching the target funding amount, out of the how many projects the crowdfunding work provider has provided the crowdfunding work for.

The abstract idea of independent claim 48 is:
monitoring how many projects the project work provider provides project work for, wherein the project work comprises product development work comprising prototyping; and
monitoring a success rate the project work provider has of the projects they provide the project work for generating a target amount of money, wherein the target amount of money is an amount of money that is equal to what the user pays for the product development work comprising prototyping, or is an amount of money that is more than what the user pays for the product development work comprising prototyping.

The abstract idea of independent claim 54 is:
providing a system, wherein the system comprises taking a project of a user through a plurality of services, in a particular order, wherein the plurality of services comprise:
at least one patenting service;
at least one product development service that comprises prototyping; and
at least one launch service, the launch service not being a patenting service and not being a product development service;
having a plurality of providers that provide at least one said product development service;
and in the case of a plurality or all of said providers that provide at least one said product development service:
monitoring how many projects the provider provides at least one said product development service for, and
monitoring a success rate the provider has of the projects they provide at least one said product development service for generating a target amount of money, wherein the target amount of money is an amount of money that is equal to what the user pays for the at least one said product development service comprising prototyping, or is an amount of money that is more than what the user pays for the at least one said product development service comprising prototyping.

Regarding claims 1, 48, and 54, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Applicant has described monitoring a success rate of the work provider, i.e. an evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, regarding claims 1, 48, and 54, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, since the limitations are comparable to a business relationship, i.e. monitoring a provider success rate. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. Claims 1, 48, and 54 are comprised entirely of the abstract idea above, without any recitation of additional elements. 
Accordingly, given that there are no additional claim elements to consider, alone or in combination, the abstract idea is not integrated into a practical application. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include any additional elements; thus, the claims do not amount to significantly more than the judicial exception. 
Given that there are no additional elements or combination of elements to consider, the most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, the analysis takes into consideration all dependent claims as well:
	Claims 41-47, 49-53, and 55-60 are directed to narrowing the abstract and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more. 
	Claims 46, 52, and 58, in addition to narrowing the abstract idea, include additional elements (“an interface viewable on a screen of a computer device”). However, using generic computing devices to implement the abstract idea does not integrate the abstract idea into a practical application and is not significantly more. See MPEP 2106.05(f). 
Therefore, it is concluded that the dependent claims of the instant application do not integrate the abstract idea into a practical application and are not significantly more amount to significantly more either. 
Accordingly, claims 1 and 41-60 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yakos et al. (US 20140164049) in view of Balamurugan et al. (US 20130290128) and Clemenson (US 20120316930).

Claim 1
Regarding claim 1, Yakos discloses: a method of monitoring a crowdfunding work provider {notifying creator, i.e. crowdfunding work provider, in context of monitoring funding goals; para. [0060]}, comprising:
wherein the crowdfunding work relates directly to execution of a particular crowdfunding campaign and includes work bespoke to that particular crowdfunding campaign {creator’s funding efforts in context of crowdfunding campaign, e.g. dog frisbee, represents crowdfunding work relate[ing] directly to execution of a particular crowdfunding campaign and include[ing] work bespoke to that particular crowdfunding campaign; para. [0076], [0077]}, wherein the crowdfunding campaign has a target funding amount, the target funding amount being a monetary total {first funding attempt, e.g. $20,000, represents target funding amount, the target funding amount being a monetary total; para. [0082]}; and
successfully reaching the target funding amount {user notified upon attaining the target goal, i.e. successfully reaching the target funding amount; para. [0083]}.
While Yakos discloses success rate(s) and monitoring {see para. [0041], [0060] of Yakos}, it doesn’t explicitly disclose: monitoring how many projects the work provider provides work for; monitoring a success rate of the work provider, out of the how many projects the provider has provided the work for.
However, Balamurugan, in a similar field of endeavor directed to providing a platform that facilitates rating providers based on historical data, teaches: monitoring how many projects the work provider provides work for {efficiency score is a function, such as a ratio, of the total number of positive deviations across all jobs for a given provider and a total number of negative deviations across all jobs considered for a given provider, i.e. a success rate based on monitoring how many projects the work provider provides work for; para. [0065], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yakos to include the features of Balamurugan. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Balamurugan, in order to facilitate determining the performance of a provider on varied historical objective perspectives and/or dimensions, thereby helping to construct a complete evaluation of a provider prior to a user selecting a provider {para. [0008] of Balamurugan}.
The combination of Yakos and Balamurugan doesn’t teach: monitoring a success rate of the work provider, out of the how many projects the provider has provided the work for.
However, Clemenson, in a similar field of endeavor directed to project tracking, teaches: monitoring a success rate of the work provider, out of the how many projects the provider has provided the work for {monitoring a success rate, out of the how many projects the provider has provided the work for demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos and Balamurugan to include the features of Clemenson. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 

Claims 41 and 49
Regarding claims 41 and 49, the combination of Yakos, Balamurugan, and Clemenson teaches the features of claims 1 and 48, respectively. Yakos further discloses: the success rate of the crowdfunding work provider being disclosed to a potential user of the crowdfunding work provider / the success rate of the project work provider being disclosed to a potential user of the project work provider {creator represents crowdfunding or project work provider; para. [0060], [0076]; success rate being disclosed to potential user described in para. [0041]: within the select to fund step 204 there are many items for review or input 218 which may inform the decision to fund a project, including but not limited to, reviewing project descriptions, producer biographies and/or success rates}.

Claims 42 and 56
Regarding claims 42 and 56, the combination of Yakos, Balamurugan, and Clemenson teaches the features of claims 1 and 54, respectively. Yakos further discloses: disclosing the success rate of more than one said crowdfunding work provider to a potential user of a said crowdfunding work provider / disclosing the success rate of more than one said provider to a potential user of a said provider {disclosing the success rate of more than one said provider to a potential user described in para. [0041]: within the select to fund step 204 there are many items for review or input 218 which may inform the decision to fund a project, including but not limited to, reviewing project descriptions, producer biographies and/or success rates, i.e. more than one}; the potential user choosing one of the crowdfunding work providers, to provide the crowdfunding work for a project of the user / the potential user choosing one of the providers, to provide a said product development service that comprises prototyping, for a project of the user  {multiple providers available for selection, i.e. choosing; Fig. 2; para. [0039]; work for a project of the user corresponds to user’s chosen project acted on by provider, e.g. a dog frisbee; para. [0076], [0077]}.

Claims 43, 50, and 57
Regarding claims 43, 50, and 57, the combination of Yakos, Balamurugan, and Clemenson teaches the features of claims 1, 48, and 54, respectively. Yakos further discloses: the crowdfunding work being provided by the crowdfunding work provider, for a project / the project work being provided by the project work provider, for a project / said product development service being provided by the provider, for a project {work being provided by the provider, for a project, e.g. a dog frisbee; para. [0060], [0076]}; monitoring whether or not the crowdfunding campaign for the project successfully reaches the target funding amount / monitoring whether or not the project successfully generates the target amount of money / monitoring whether or not the project successfully generated the target amount of money {user notified upon attaining the target goal, i.e. monitoring whether or not the project successfully reaches the target funding amount or successfully generates the target amount of money; para. [0083]}; and reflect[ing] whether or not the crowdfunding campaign successfully reached the target funding amount / reflect[ing] whether or not the project successfully generating the target amount of money {user informed upon attaining the target goal, i.e. reflect[ing] whether or not the crowdfunding campaign successfully reached the target funding amount or generated the target amount of money; para. [0083]}.
Clemenson further teaches: updating the success rate of the provider {updating success rate demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos, Balamurugan, and Clemenson to include the additional features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 

Claims 44, 45, 47, 51, 53, 59, and 60
Regarding claims 44, 45, 47, 51, 53, 59, and 60 the combination of Yakos, Balamurugan, and Clemenson teaches the features of claims 41, 42, 46, 48, 52, 56, and 58, respectively. Clemenson further teaches: wherein the success rate is expressed as a percentage success rate {expressed as a percentage success rate demonstrated in para. [0138[: a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos, Balamurugan, and Clemenson to include the additional features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 


Claims 46, 52, and 58
Regarding claims 46, 52, and 58, the combination of Yakos, Balamurugan, and Clemenson teaches the features of claims 1, 48, and 54, respectively. Yakos further discloses: a method of facilitating crowdfunding services / project work services / invention development services {platform facilitates creator’s efforts in context of providing crowdfunding, project work, or invention development services, e.g. dog frisbee; para. [0076], [0077]}, comprising:
a method of monitoring a crowdfunding work provider successfully reaching the target funding amount, is carried out for more than one said crowdfunding work provider/ wherein the project work comprises product development work comprising prototyping {multiple crowdfunding work providers available for selection, i.e. more than one; Fig. 2; para. [0039]; para. [0076], [0077]; monitoring described in para. [0060]; reaching the target funding amount described in para. [0083]; dog frisbee represents prototype, i.e. product development work comprising prototyping; para. [0076], [0077]};
the success rate of more than one said crowdfunding work provider being displayed to a potential user of a said crowdfunding work provider via an interface viewable on a screen of a computer device of the potential user / the success rate of more than one said project work provider being displayed to a potential user of the project work provider via an interface viewable on a screen of a computer device of the potential user / the success rate of more than one said provider being displayed to a potential user of the provider via an interface viewable on a screen of a computer device of the potential user {success rate of more than one provider being displayed to a potential user via an interface viewable on a screen of a computer device of the potential user described in para. [0041]: within the select to fund step 204 there are many items for review or input 218 which may inform the decision to fund a project, including but not limited to, reviewing project descriptions, producer biographies and/or success rates};
the user selecting one of the crowdfunding work providers, via the interface, to provide the crowdfunding work for a project of the user / the user selecting one of the project work providers, via the interface, to use for project work / the user selecting one of the providers, via the interface, to provide a said product development service that comprises prototyping, for a project of the user {user selecting, via the interface, described in para. [0041]: within the select to fund step 204 there are many items for review or input 218 which may inform the decision to fund a project, including but not limited to, reviewing project descriptions, producer biographies and/or success rates};
the selected crowdfunding work provider providing the crowdfunding work for the user, to attempt to crowdfund the project of the user / the selected project work provider providing the project work for the user / the selected provider providing the said product development service for the user {creator’s funding efforts in context of campaign, e.g. dog frisbee, represents selected provider providing the work for the user; para. [0076], [0077]};
reflect[ing] whether or not the crowdfunding campaign of the project of the user successfully reached its target funding amount / reflect[ing] whether or not the project generated the target amount of money / reflect[ing] whether or not the project generated the target amount of money. {user informed upon attaining the target goal, i.e. reflect[ing] whether or not successfully reached the target funding amount or generated the target amount of money; para. [0083]}.
Balamurugan further teaches: monitoring how many projects the work provider provides work for {efficiency score is a function, such as a ratio, of the total number of positive deviations across all jobs for a given provider and a total number of negative deviations across all jobs considered for a given provider, i.e. a success rate based on monitoring how many projects the work provider provides work for; para. [0065], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos, Balamurugan, and Clemenson to include the additional features of Balamurugan, in order to facilitate determining the performance of a provider on varied historical objective perspectives and/or dimensions, thereby helping to construct a complete evaluation of a provider prior to a user selecting a provider {para. [0008] of Balamurugan}.
Clemenson further teaches: monitoring a success rate of the work provider {monitoring success rate demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}; the success rate of the selected work provider being updated {success rate of the selected work provider being updated demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos, Balamurugan, and Clemenson to include the additional features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 


Claim 48
Regarding claim 48, Yakos discloses: a method of monitoring a project work provider {notifying creator, i.e. project work provider, in context of monitoring funding goals; para. [0060]}, comprising:
wherein the project work comprises product development work comprising prototyping {creator’s funding efforts in context of crowdfunding campaign, e.g. dog frisbee, represents project work comprises product development work comprising prototyping; para. [0076], [0077]; prototyping specifically mentioned in para. [0080]}; and
the projects they provide the project work for generating a target amount of money {creator notified that the funding was successful 320 at $32,720 funding his original product, as well as the first and second stretch goals 618 and needed to produce a blue, red, and green dogbee 328, 620, i.e. monitoring the project work provider has of the projects they provide the project work for generating a target amount of money; para. [0083]}, wherein the target amount of money is an amount of money that is equal to what the user pays for the product development work comprising prototyping, or is an amount of money that is more than what the user pays for the product development work comprising prototyping {total, i.e. $32,700, represents amount of money that is more than what the user pays for the product development work comprising prototyping, i.e. $20,000; para. [0082], [0083]}.
While Yakos discloses success rate(s) and monitoring {see para. [0041], [0060] of Yakos}, it doesn’t explicitly disclose: monitoring how many projects the work provider provides project work for; monitoring a success rate the work provider has.
However, Balamurugan, in a similar field of endeavor directed to providing a platform that facilitates rating providers based on historical data, teaches: monitoring how many projects the work provider provides project work for {efficiency score is a function, such as a ratio, of the total number of positive deviations across all jobs for a given provider and a total number of negative deviations across all jobs considered for a given provider, i.e. a success rate based on monitoring how many projects the work provider provides project work for; para. [0065], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yakos to include the features of Balamurugan. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Balamurugan, in order to facilitate determining the performance of a provider on varied historical objective perspectives and/or dimensions, thereby helping to construct a complete evaluation of a provider prior to a user selecting a provider {para. [0008] of Balamurugan}.
The combination of Yakos and Balamurugan doesn’t teach: monitoring a success rate the work provider has.
However, Clemenson, in a similar field of endeavor directed to project tracking, teaches: monitoring a success rate the work provider has {monitoring success rate demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos and Balamurugan to include the features of Clemenson. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 

Claim 54
Regarding claim 54, Yakos discloses: a method of facilitating invention development {platform facilitates creator’s efforts in invention development, e.g. dog frisbee; para. [0076], [0077]}, comprising:
providing a system, wherein the system comprises taking a project of a user through a plurality of services, in a particular order {as seen in Figs. 2, 4, where system takes a project of a user through plurality of services, in order; para. [0039], [0047]}, wherein the plurality of services comprise:
at least one patenting service {recommendations for Intellectual Property consultants, i.e. patenting services, provided; para. [0080]}
at least one product development service that comprises prototyping {creator’s funding efforts in context of crowdfunding campaign, e.g. dog frisbee, represents product development service that comprises prototyping; para. [0076], [0077]; prototyping specifically mentioned in para. [0080]}; and
at least one launch service, the launch service not being a patenting service and not being a product development service {recommendations for general business consultancies for product distribution, i.e. launch services; para. [0080]}
having a plurality of providers that provide at least one said product development service {plurality of providers that provide at least one product development service described in para. [0041]: within the select to fund step 204 there are many items for review or input 218 which may inform the decision to fund a project, including but not limited to, reviewing project descriptions, producer biographies and/or success rates}; and 
in the case of a plurality or all of said providers that provide at least one said product development service: the projects they provide at least one said product development service for generating a target amount of money {creator notified that the funding was successful 320 at $32,720 funding his original product, as well as the first and second stretch goals 618 and needed to produce a blue, red, and green dogbee 328, 620, i.e. monitoring the project work provider has of the projects they provide the project work for generating a target amount of money; para. [0083]}, wherein the target amount of money is an amount of money that is equal to what the user pays for the at least one said product development service comprising prototyping, or is an amount of money that is more than what the user pays for the at least one said product development service comprising prototyping {total, i.e. $32,700, represents amount of money that is more than what the user pays for the product development work comprising prototyping, i.e. $20,000; para. [0082], [0083]}.
While Yakos discloses success rate(s) and monitoring {see para. [0041], [0060] of Yakos}, it doesn’t explicitly disclose: monitoring how many projects the provider provides at least one said service for; monitoring a success rate the provider has. 
However, Balamurugan, in a similar field of endeavor directed to providing a platform that facilitates rating providers based on historical data, teaches: monitoring how many projects the provider provides at least one said service for {efficiency score is a function, such as a ratio, of the total number of positive deviations across all jobs for a given provider and a total number of negative deviations across all jobs considered for a given provider, i.e. a success rate based on monitoring how many projects the provider provides at least one said service for; para. [0065], [0082]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yakos to include the features of Balamurugan. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Balamurugan, in order to facilitate determining the performance of a provider on varied historical objective perspectives and/or dimensions, thereby helping to construct a complete evaluation of a provider prior to a user selecting a provider {para. [0008] of Balamurugan}.
The combination of Yakos and Balamurugan doesn’t teach: monitoring a success rate the provider has. 
However, Clemenson, in a similar field of endeavor directed to project tracking, teaches: monitoring a success rate the provider has {monitoring success rate demonstrated in para. [0137], [0138]: In an implementation, system 106 may include trend detector 130 that is configured to detect both positive and negative trends… Positive trends alerts may be generated. For example, a subcontractor who has in the past performed at a success rate of 85% may be close to a benchmark of 90% but not quite at the acceptable level. However, if the success rate has recently been 87% and 89%, a positive alert can be provided to help an owner or general subcontractor know to encourage the subcontractor to exceed the benchmark of 90%.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yakos and Balamurugan to include the features of Clemenson. Given that Yakos acknowledges the limitations in users selecting appropriate providers in a crowdsourced campaign {para. [0012] of Yakos}, one of ordinary skill in the art would have been motivated to include the features of Clemenson, in order to provide for a comprehensive view of a provider’s success rate over time, thereby facilitating increased visibility and awareness prior to provider selection {para. [0021] of Clemenson}. 

Claim 55
Regarding claim 55, the combination of Yakos, Balamurugan, and Clemenson teaches the features of claim 54. Yakos further discloses: wherein the target amount of money is an amount of money that is equal to what the user pays for the at least one patenting service and the at least one product development service and the at least one launch service, combined, or is an amount of money that is more than what the user pays for the at least one patenting service and the at least one product development service and the at least one launch service, combined {total, i.e. $32,700, represents amount of money that is more than what the user pays for combined services, i.e. $20,000; para. [0082], [0083]}. 

Response to Arguments
	Applicant’s response filed 9/30/22 has been considered in its entirety. The amendments to the claims required an updated search, and examiner has applied new references (see rejection above). Given that applicant’s arguments are directed to the previously applied references and claims, these arguments are moot.
	On page 13 (applicant’s page numbering) applicant indicates that no arguments are being presented with respect to the rejection under 35 USC § 101. Examiner would like to, once again, take this opportunity to strongly encourage applicant to revisit the central questions of patent eligibility: has a technical problem been described, and, if so, has a technical solution been proposed? Examiner has not been able to determine how applicant’s invention describes either. Applicant’s invention is directed to “helping inventors progress with their invention (and hopefully get it to market, and more hopefully to gain (financial) success with it).” This is quite clearly Certain Methods of Organizing Human Activity, at the very least, since the invention is predicated on helping inventors get their inventions to market, as stated by applicant.  
	Additionally, applicant continue to press on the “novelty” of the invention. MPEP 2106.05(I) is very clear that, even if applicant overcomes the prior art, this does not automatically translate into something that’s patent eligible:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). 

Until applicant discloses the technical problem and technical solution, progress with respect to 101 will be challenging.
In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020087450, directed to a venture matching system;
US 20120310823, directed to interactive fundraising;
US 20150206202, directed to an intellectual property based financial offering. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/25/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689